NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 THOMAS GLENN MORGAN, Petitioner.

                         No. 1 CA-CR 15-0110 PRPC
                              FILED 4-11-2017


    Petition for Review from the Superior Court in Maricopa County
                       No. CR2008-129836-001 DT
                           CR2010-161928-001 DT
       The Honorable Christine E. Mulleneaux, Judge Pro Tempore

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Thomas Glenn Morgan, Buckeye
Petitioner Pro Se
                           STATE v. MORGAN
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Kenton D. Jones and Judge Donn Kessler joined.



D O W N I E, Judge:

¶1            Thomas Glenn Morgan petitions for review from the
summary dismissal of his petition for post-conviction relief. Morgan seeks
review of the superior court’s order of dismissal dated January 13, 2015.
That order addresses a petition for post-conviction relief that Morgan filed
on September 30, 2014. The same petition for post-conviction relief and
order of dismissal are the subject of an earlier petition for review that is
currently pending in this Court — State v. Morgan, 1 CA-CR 15-0093 PRPC.
Morgan does not seek different relief in this second petition for review, but
simply asks this Court “to grant notice of appeal from court decision dated
January 13, 2015.”

¶2            The court will consider Morgan’s petition for review of the
order of dismissal dated January 13, 2015 in State v. Morgan,
1 CA-CR 15-0093 PRPC. We deny relief in the instant case without
prejudice to our consideration of any issues properly presented for review
in 1 CA-CR 15-0093 PRPC.

                              CONCLUSION

¶3           For the foregoing reasons, we grant review but deny relief.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        2